Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 1 of 19 PageID #: 1585



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

    AARON HENRY,                               )
                                               )
                       Petitioner,             )
                                               )
                v.                             )   C.A. No. 17-472 (MN)
                                               )
    ROBERT MAY, Warden, and ATTORNEY           )
    GENERAL OF THE STATE OF                    )
    DELAWARE,                                  )
                                               )
                       Respondents. 1          )

                                  MEMORANDUM OPINION 2


Aaron Henry. Pro se Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington, DE.
Attorney for Respondents.




September 22, 2020
Wilmington, Delaware




1
        Warden Robert May replaced former Warden Dana Metzger, an original party to the case.
        See Fed. R. Civ. P. 25(d).
2
        This case was re-assigned from the Honorable Gregory M. Sleet’s docket to the
        undersigned’s docket on September 20, 2018.
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 2 of 19 PageID #: 1586



NOREIKA, U.S. DISTRICT JUDGE:

       Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 (“Petition”) and numerous supplements filed by Petitioner Aaron Henry (“Petitioner”).

(D.I. 2; D.I. 11; D.I. 12; D.I. 15; D.I. 16; D.I. 24). The State filed an Answer in opposition.

(D.I. 42). For the reasons discussed, the Court will deny the Petition.

I.     BACKGROUND

       As set forth by the Superior Court Commissioner’s Report and Recommendation

concerning Petitioner’s postconviction motion, the facts leading up to his arrest, convictions, and

sentences are as follows:

               On June 4, 2014, members of the Governor’s Task Force (“GTF”)
               were conducting surveillance in the area of Room 101 of the Econo
               Lodge in Newark, Delaware. After contacting the hotel clerk it was
               determined that Dominique Waters rented the room for one night.
               Dominique Waters had a 2013 conviction for fraudulently obtaining
               a prescription and forgery. GTF approached Room 101 and knocked
               on the door. [Petitioner] slid open the curtain to the room, saw the
               officers, and quickly closed the curtain. [Petitioner] then ran to the
               area of the bathroom. The police continued to knock on the door and
               about 2–3 minutes later [Petitioner] answered the door.

               [Petitioner’s] left hand and forearm were saturated with water
               consistent with him attempting to flush drugs down the toilet. Since
               [Petitioner] was on probation an administrative warrant was
               approved to search the room. The police saw the toilet overflowing
               and towels on the ground where it appeared someone was trying to
               stop the water from proceeding out of the bathroom or clean it up.
               Dominique Waters told the police that upon hearing the police at the
               door [Petitioner] wanted her to hide the drugs down her pants. When
               she refused, he attempted to flush the drugs but the toilet backed up
               and overflowed. The police recovered approximately 1.71 grams of
               heroin, 10.6 grams of crack cocaine and $1,290.00. [Petitioner]
               claimed the money was his.

               As of the result of the June 4, 2014 incident, [Petitioner] was
               arrested on Drug Dealing Possession with Intent to Deliver Cocaine;
               Drug Dealing Possession with Intent to Deliver Heroin; Possession
               of a Controlled Substance Tier 2 quantity Cocaine; Possession of a
               Controlled Substance Tier 1 quantity Heroin; and Tampering with


                                                 1
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 3 of 19 PageID #: 1587



           Physical Evidence. These charges comprise Criminal Action
           No. 1406003139.

           At the time of the June 4, 2014 incident, in a different case, Criminal
           Action No. 1304002901, [Petitioner] was serving probation for a
           conviction of tampering with physical evidence. His probation had
           been transferred to Maryland via the Interstate Commission for
           Adult Offender Supervision (ICAOS) on January 27, 2014. The
           June 4, 2014 incident described above resulted in new drug charges,
           occurred in the State of Delaware (when [Petitioner] did not have
           permission leave Maryland), and occurred after [Petitioner’s]
           established curfew. The new drug charges, leaving the State of
           Maryland, and not complying with the established curfew, would
           each constitute a violation of the terms of [Petitioner’s] probation.

           If convicted of the charges stemming from the June 4, 2014 incident,
           [Petitioner] was eligible to be sentenced as a habitual offender,
           pursuant to 11 Del. C. § 4214(a), and could be facing up to life
           imprisonment.

           Due to [Petitioner’s] probation status, he was scheduled for a fast
           track hearing on July 9, 2014. At that time, the State offered
           Defendant a plea to Drug Dealing Tier 2, Tampering with Physical
           Evidence and VOP. The State agreed to cap its Level V sentence
           recommendation to 10 years on the drug dealing charge, and to
           recommend Level IV and Level III probation on the VOP and
           tampering charge.

           [Petitioner] rejected the plea and the case was scheduled for a
           contested violation of probation hearing on July 30, 2014.

           On July 18, 2014, John M. Willard, Esquire was retained to
           represent [Petitioner].

           After Attorney Willard was retained to represent [Petitioner], he was
           able to convince the State to reduce its sentence recommendation
           from 10 years to 8 years.

                  *                          *                          *

           On July 30, 2014, [Petitioner] accepted the State’s plea offer and
           pled guilty to Drug Dealing Tier 2, tampering with physical
           evidence, and VOP. As part of the plea agreement, the State agreed
           to dismiss all of the remaining charges and to seek habitual offender
           sentencing on the drug dealing charge but to cap its recommendation
           for Level V time to a total of 8 years.



                                             2
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 4 of 19 PageID #: 1588



State v. Henry, 2016 WL 792496, at *1–2 (Del. Super. Ct. Feb. 29, 2016). That same day, the

Superior Court sentenced Petitioner to an aggregate of ten years at Level V, suspended after eight

years for lesser levels of supervision. (D.I. 42 at 1). Petitioner was discharged from his probation

as unimproved. He did not appeal his sentence or convictions.

       Petitioner filed a pro se motion for sentence reduction in January 2015. (D.I. 45-5). The

Superior Court denied the motion in March 2015. (D.I. 45-6).

       In September 2015, Petitioner filed in the Delaware Superior Court a pro se motion for

post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”).

(D.I. 45-7; D.I. 45-9).    In February 2016, a Superior Court Commissioner issued a report

recommending the denial of the Rule 61 motion. See Henry, 2016 WL 792496, at *7. Petitioner

filed objections to the Report and Recommendation, as well as supplemental submissions. (D.I. 2-

1 at 24). On August 25, 2016, the Superior Court adopted the Commissioner’s Report and

Recommendation and denied the Rule 61 motion. (D.I. 2-1 at 23-24). Petitioner appealed, and

the Delaware Supreme Court affirmed that decision in December 2016. See Henry v. State,

152 A.3d 1275 (Table), 2016 WL 7385059, at *1 (Del. Dec. 20, 2016); D.I. 2-1 at 25.

       In January 2017, Petitioner filed in the Superior Court a motion for credit time previously

served. The Superior Court denied the motion in March 2017.

II.    GOVERNING LEGAL PRINCIPLES

       A.      The Antiterrorism and Effective Death Penalty Act of 1996

       Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996 (“the

AEDPA”) “to reduce delays in the execution of state and federal criminal sentences . . . and to

further the principles of comity, finality, and federalism.” Woodford v. Garceau, 538 U.S. 202,

206 (2003). Pursuant to the AEDPA, a federal court may consider a habeas petition filed by a state

prisoner only “on the ground that he is in custody in violation of the Constitution or laws or treaties


                                                  3
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 5 of 19 PageID #: 1589



of the United States.” 28 U.S.C. § 2254(a). The AEDPA imposes procedural requirements and

standards for analyzing the merits of a habeas petition in order to “prevent federal habeas ‘retrials’

and to ensure that state-court convictions are given effect to the extent possible under law.” Bell

v. Cone, 535 U.S. 685, 693 (2002).

       B.      Exhaustion and Procedural Default

       Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O’Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270, 275 (1971).

AEDPA states, in pertinent part:

               An application for a writ of habeas corpus on behalf of a person in
               custody pursuant to the judgment of a State court shall not be
               granted unless it appears that –

               (A) the applicant has exhausted the remedies available in the courts
               of the State; or

               (B)(i) there is an absence of available State corrective process; or
                  (ii) circumstances exist that render such process ineffective to
                  protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

       The exhaustion requirement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 844-45;

see Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion

requirement by demonstrating that the habeas claims were “fairly presented” to the state’s highest

court, either on direct appeal or in a post-conviction proceeding, in a procedural manner permitting

the court to consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005);

Castille v. Peoples, 489 U.S. 346, 351 (1989).



                                                  4
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 6 of 19 PageID #: 1590



       A petitioner’s failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160

(3d Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically

exhausted, such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160;

Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas

claim to the state’s highest court, but that court “clearly and expressly” refuses to review the merits

of the claim due to an independent and adequate state procedural rule, the claim is exhausted but

procedurally defaulted. See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255, 260-64

(1989). Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-

51.

       To demonstrate cause for a procedural default, a petitioner must show that “some objective

factor external to the defense impeded counsel’s efforts to comply with the State’s procedural

rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner

must show “that the errors at his trial [] worked to his actual and substantial disadvantage, infecting

his entire trial with error of constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170

(1982). If a petitioner attempts to excuse his default on the basis of ineffective assistance of

counsel, he can satisfy the prejudice component of the “cause and prejudice” standard by meeting

the prejudice standard needed to establish ineffective assistance of counsel under Strickland. See

Holland v. Horn, 519 F.3d 107, 120 (3d Cir. 2008).

       Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.


                                                  5
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 7 of 19 PageID #: 1591



Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). A

petitioner demonstrates a miscarriage of justice by showing a “constitutional violation has

probably resulted in the conviction of one who is actually innocent.” Murray, 477 U.S. at 496.

Actual innocence means factual innocence, not legal insufficiency. See Bousley v. United States,

523 U.S. 614, 623 (1998). In order to establish actual innocence, the petitioner must present new

reliable evidence – not presented at trial – that demonstrates “it is more likely than not that no

reasonable juror would have found petitioner guilty beyond a reasonable doubt.” House v. Bell,

547 U.S. 518, 537-38 (2006); see Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

       C.      Standard of Review

       When a state’s highest court has adjudicated a federal habeas claim on the merits, 3 the

federal court must review the claim under the deferential standard contained in 28 U.S.C.

§ 2254(d). Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state

court’s decision was “contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States,” or the state court’s decision

was an unreasonable determination of the facts based on the evidence adduced in the state court

proceeding. 28 U.S.C. § 2254(d)(1) & (2); see Williams v. Taylor, 529 U.S. 362, 412 (2000);

Appel v. Horn, 250 F.3d 203, 210 (3d Cir. 2001). The deferential standard of § 2254(d) applies

even when a state court’s order is unaccompanied by an opinion explaining the reasons relief has

been denied. See Harrington v. Richter, 562 U.S. 86, 98-101 (2011). As explained by the Supreme

Court, “it may be presumed that the state court adjudicated the claim on the merits in the absence

of any indication or state-law procedural principles to the contrary.” Id. at 99.


3
       A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C. § 2254(d) if
       the state court decision finally resolves the claim on the basis of its substance, rather than
       on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir.
       2009).


                                                 6
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 8 of 19 PageID #: 1592



       A state court decision is “contrary to” clearly established federal law “if the state court

arrives at a conclusion opposite to that reached by [the Supreme Court] on a question of law or if

the state court decides a case differently than [the Supreme Court] has on a set of materially

indistinguishable facts.” Williams, 529 U.S. at 413. The mere failure to cite Supreme Court

precedent does not require a finding that the decision is contrary to clearly established federal law.

See Early v. Packer, 537 U.S. 3, 8 (2002). For instance, a decision may comport with clearly

established federal law even if the decision does not demonstrate an awareness of relevant Supreme

Court cases, “so long as neither the reasoning nor the result of the state-court decision contradicts

them.” Id. In turn, an “unreasonable application” of clearly established federal law occurs when

a state court “identifies the correct governing legal principle from the Supreme Court’s decisions

but unreasonably applies that principle to the facts of a prisoner’s case.” Williams, 529 U.S. at

413; see also White v. Woodall, 572 U.S. 415, 426 (2014).

       Finally, when performing an inquiry under § 2254(d), a federal court must presume that

the state court’s determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1); Appel,

250 F.3d at 210. This presumption of correctness applies to both explicit and implicit findings of

fact, and is only rebutted by clear and convincing evidence to the contrary. See 28 U.S.C.

§ 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell,

537 U.S. 322, 341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to

factual issues, whereas the unreasonable application standard of § 2254(d)(2) applies to factual

decisions).

III.   PENDING MOTION

       During the pendency of this proceeding, Petitioner filed a Motion to Supplement Claim

One of the Petition, which amplifies Claim One’s assertion of Petitioner’s actual innocence by

asserting that the police officers falsely accused Petitioner of drug possession. (D.I. 56). The


                                                  7
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 9 of 19 PageID #: 1593



Court will grant the Motion, and notes that it has considered the supplemental information

presented in the Motion during its review of the Petition.

IV.    DISCUSSION

       Petitioner’s timely filed Petition and multiple subsequent supplements assert the following

ten grounds for relief: 4 (1) Petitioner’s detention and charges are illegal because he is actually

innocent; (2) defense counsel provided ineffective assistance during Petitioner’s preliminary

hearing; (3) defense counsel provided ineffective assistance during the trial; (4) the Superior Court

judge who presided over Petitioner’s plea colloquy violated his due process rights by coercing

Petitioner to plead guilty; (5) the police violated Petitioner’s Fifth Amendment right against self-

incrimination; (6) the Superior Court judge and the police violated Petitioner’s equal protection

rights; (7) Petitioner sustained damage or detriment to his legal rights; (8) there was a violation of

certificate of authority (qualifications); (9) certificate of reasonable doubt (appealability); and

(10) the Superior Court judge violated the court’s rules of criminal procedure, Delaware’s judicial

code of conduct, formalities, customs, and practices. For the reasons that follow, the Court

concludes that none of the claims warrant relief.

       A.      Claims One, Seven, Eight, Nine, and Ten: Not Cognizable

       A federal court may consider a habeas petition filed by a state prisoner only “on the ground

that he is in custody of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). Claims based on errors of state law are not cognizable on federal habeas review, and

federal courts cannot re-examine state court determinations of state law issues. See Mullaney v.

Wilbur, 421 U.S. 684, 691 (1975) (“[s]tate courts are the ultimate expositors of state law”); Estelle


4
       After filing the Petition, Petitioner filed numerous supplements raising additional claims.
       Consequently, the numbers the Court uses to identify Petitioner’s claims may differ from
       the numbers Petitioner uses, but the Court notes that it has included all the claims it could
       discern from Petitioner’s filings.


                                                  8
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 10 of 19 PageID #: 1594



v. McGuire, 502 U.S. 62, 67-68 (1991) (holding that claims based on errors of state law are not

cognizable on habeas review). This principle extends to the application of state court rules.

See Tillery v. Horn, 142 F. App’x 66, 68 (3d Cir. 2005) (noting that state court’s alleged erroneous

application of its own procedural rule does not assert “a cognizable claim on habeas.”).

       In Claim One, Petitioner appears to allege he is actually innocent because the police did

not find any drugs on his person and they did not detain the person who possessed the drugs.

(D.I. 2 at 5; D.I. 56 at 1). As a general rule, a claim of actual innocence, if proven by new reliable

evidence, permits a court to review the merits of an otherwise defaulted claim and acts as a gateway

for excusing procedurally defaulted claims. See House v. Bell, 547 U.S. 518, 554-55 (2006).

Whether or not a freestanding claim of actual innocence is cognizable on federal habeas review

remains an open question in Supreme Court jurisprudence. Id. Even if a stand-alone claim of

actual innocence were cognizable on habeas review, the threshold showing of actual innocence

would be high, requiring a movant to demonstrate (a) “new reliable evidence” that was previously

unavailable and establishes that it is more likely than not that no reasonable juror would have

convicted him, and (b) that he exercised reasonable diligence in bringing his claim (“the Schlup

standard”). See Herrera v. Collins, 506 U.S. 390, 417 (1993); Schlup v. Delo, 513 U.S. 298, 324,

327-28 (1995); Reed v. Harlow, 448 F. App’x 236, 238 n.2 (3d Cir. 2011).

       Notably, in this proceeding, Petitioner does not allege that he has new reliable and

previously unavailable evidence demonstrating his actual innocence, and his vague and self-

serving assertion of actual innocence does not satisfy the Schlup standard. Thus, the Court will

deny Claim One for failing to assert an issue cognizable on federal habeas review.

       Claims Seven, Eight, Nine, and Ten allege: damage to Petitioner’s legal rights; violation

of an unspecified certificate of authority; certificate of reasonable doubt – appealability; and the

Superior Court judge violated the Superior Court Rules of Criminal Procedure, Delaware’s judicial


                                                  9
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 11 of 19 PageID #: 1595



code of conduct, formalities, customs, and practices. These vague and mostly indiscernible claims

do not assert issues cognizable on federal habeas review. Therefore, the Court will deny Claims

Seven, Eight, Nine, and Ten for failing to assert a proper basis for federal habeas review.

       B.      Claims Two, Four, Five and Six: Procedurally Barred

       In Claim Two, Petitioner contends that the attorney who represented him during the

preliminary hearing 5 provided ineffective assistance by failing to challenge whether the police had

probable cause to arrest him. (D.I. 2 at 7). In Claim Five, Petitioner contends that the police

violated his Fifth Amendment right against self-incrimination by not Mirandizing him and

arresting him when he remained silent. (D.I. 2 at 10). In Claim Six, Petitioner contends that the

police and the Superior Court judge presiding over his plea colloquy violated his equal protection

rights because the judge was biased, and the police did not charge Dominique Waters – the other

person in the hotel room – with drug possession. Petitioner did not present these Claims to the

Delaware Supreme Court on direct appeal or post-conviction appeal. Consequently, he has not

exhausted state remedies for Claims Two, Five, and Six. At this juncture, any attempt by Petitioner

to raise these three Claims in a new Rule 61 motion would be barred as untimely under Delaware

Superior Court Criminal Rule 61(i)(1) and denied as procedurally defaulted under Rule 61(i)(3).

See DeAngelo v. Johnson, 2014 WL 4079357, at *12 (D. Del. Aug. 15, 2014). Given these

circumstances, the Court must excuse as futile Petitioner’s failure to exhaust state remedies, but

still treat Claims Two, Five, and Six as procedurally defaulted.

       In Claim Four, Petitioner asserts that the Superior Court judge violated his due process

rights by coercing him to enter a guilty plea. Although Petitioner did raise Claim Four to the

Delaware state courts in his Rule 61 proceeding and post-conviction appeal, the Delaware state



5
       A different attorney represented Petitioner during the plea process.


                                                10
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 12 of 19 PageID #: 1596



courts found that Claim Four was procedurally barred under Delaware Superior Court Criminal

Rule 61(i)(3) because Petitioner did not raise the argument on direct appeal. By applying the

procedural bar of Rule 61(i)(3), the Delaware Supreme Court articulated a “plain statement” under

Harris v. Reed, 489 U.S. 255, 263-4 (1984), that its decision rested on state law grounds. This

Court has consistently held that Rule 61(i)(3) is an independent and adequate state procedural rule

effectuating a procedural default. See Lawrie v. Snyder, 9 F. Supp. 2d 428, 451 (D. Del. 1998).

       In sum, because Claims Two, Four, Five, and Six are procedurally defaulted, the Court

cannot review their merits absent a showing of cause for the default, and prejudice resulting

therefrom, or upon a showing that a miscarriage of justice will occur if the claim is not reviewed.

Petitioner does not assert any reason for his default of Claims Two and Six. He attempts to

establish cause for his default of Claims Four and Five, however, by blaming defense counsel for

not filing a direct appeal. (D.I. 2 at 9-11). He also attempts to establish additional cause for his

default of Claim Five by asserting that: (1) he believed the Superior Court would have sua sponte

recognized the Miranda/Fifth Amendment argument as a defense; and (2) he thought his other

grounds for relief were sufficient. (D.I. 2 at 10-11).

       Petitioner’s additional two reasons for not presenting Claim Five to the Delaware Supreme

Court constitute mistaken beliefs about the law that do not constitute cause excusing his procedural

default. To the extent he attempts to establish cause for Claims Four and Five by blaming defense

counsel for not filing a direct appeal, his attempt is unavailing. Petitioner never presented in his

Rule 61 proceeding or post-conviction appeal an ineffective assistance of counsel claim based on

defense counsel’s failure to file a direct appeal. Consequently, this ineffective assistance of

counsel allegation is itself procedurally defaulted, see Del. Super. Ct. Crim. Rule 61(i)(2), and

cannot excuse Petitioner’s procedural default of Claims Four and Five. See Edwards v. Carpenter,

529 U.S. 446, 453-54 (2000).


                                                 11
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 13 of 19 PageID #: 1597



       In the absence of cause, the Court will not address the issue of prejudice. Additionally, the

miscarriage of justice exception to the procedural default doctrine does not excuse Petitioner’s

default, because Petitioner has not provided new reliable evidence of his actual innocence.

Accordingly, the Court will deny Claims Two, Four, Five, and Six as procedurally barred from

habeas review.

       C.        Claim Three: Meritless

       In Claim Three, Petitioner contends that defense counsel provided ineffective assistance

by not investigating his case and by failing to advise the Superior Court about his mental health

issues, including his use of psychotropic medications. The Superior Court Commissioner issued

a Report and Recommendation concluding that Claim Three should be denied as meritless, which

the Superior Court adopted. See Henry, 2016 WL 792496, at * 5-7; (D.I. 45-2 at 80-81). The

Delaware Supreme Court affirmed the Superior Court’s decision “on the basis of the Superior

Court’s order, dated August 25, 2016, adopting the report and recommendation of the

Commissioner.” Henry, 2016 WL 7385059, at *1. Therefore, Claim Three will only warrant

habeas relief if the Superior Court Commissioner’s decision 6 was either contrary to, or an

unreasonable application of, clearly established federal law.

       The clearly established Supreme Court precedent governing ineffective assistance of

counsel claims is the two-pronged standard enunciated by Strickland v. Washington, 466 U.S. 668

(1984) and its progeny. See Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strickland

prong, a petitioner must demonstrate that “counsel’s representation fell below an objective

standard of reasonableness,” with reasonableness being judged under professional norms


6
       The Court will base its analysis on the Superior Court Commissioner’s Report and
       Recommendation because that is the last state court decision with a reasoned decision.
       Therefore, the Court will refer to the “Superior Court Commissioner” when analyzing
       Claim Three.


                                                12
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 14 of 19 PageID #: 1598



prevailing at the time counsel rendered assistance. Strickland, 466 U.S. at 688. Under the second

Strickland prong, a petitioner must demonstrate “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.   A reasonable probability is a “probability sufficient to undermine confidence in the

outcome.” Id. A petitioner must make concrete allegations of actual prejudice and substantiate

them or risk summary dismissal. See Wells v. Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991);

Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987). In the context of a guilty plea, a petitioner

satisfies Strickland’s prejudice prong by demonstrating that, but for counsel’s error, there is a

reasonable probability that he would have insisted on proceeding to trial instead of pleading guilty.

See Hill v. Lockhart, 474 U.S. 52, 58 (1985). A court can choose to address the prejudice prong

before the deficient performance prong, and reject an ineffective assistance of counsel claim solely

on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at 698. Finally,

although not insurmountable, the Strickland standard is highly demanding and leads to a “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689.

       With respect to the first prong of the § 2254(d)(1) inquiry, a “state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from

a decision of [the Supreme] Court and nevertheless arrives at a result different from that reached

by the Supreme Court.” Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). In this case, the

Superior Court Commissioner’s decision was not contrary to clearly established federal law




                                                  13
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 15 of 19 PageID #: 1599



because it correctly identified the Strickland/Hill standard applicable to Claim One. 7 See Fahy v.

Horn, 516 F.3d 169, 196 (3d Cir. 2008) (Pennsylvania Supreme Court’s decision was not “contrary

to” clearly established federal law because it appropriately relied on its own state court cases,

which articulated the proper standard derived from Supreme Court precedent); Williams, 529 U.S.

at 406 (“[A] run-of-the-mill state-court decision applying the correct legal rule from [Supreme

Court] cases to the facts of a prisoner’s case [does] not fit comfortably within § 2254(d)(1)’s

‘contrary to’ clause”).

       The Court must also determine if the Superior Court Commissioner reasonably applied the

Strickland/Hill standard to the facts of Petitioner’s case. When performing the second prong of

the § 2254(d)(1) inquiry, the Court must review the Delaware state court’s decision with respect

to Petitioner’s ineffective assistance of counsel claim through a “doubly deferential” lens. 8 See

Richter, 562 U.S. at 105. Notably, when § 2254(d)(1) applies, “the question is not whether

counsel’s actions were reasonable, [but rather], whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Id.        When assessing prejudice under

Strickland, the question is “whether it is reasonably likely the result would have been different”

but for counsel’s performance, and the “likelihood of a different result must be substantial, not just



7
       The Superior Court Commissioner’s Report and Recommendation cited Strickland and the
       Delaware Supreme Court decision Somerville v. State, 703 A.2d 629, 631(Del. 1997),
       which referenced the Hill decision. See Henry, 2016 WL 792496, at *6 n.44.

8
       As explained by the Richter Court,
              [t]he standards created by Strickland and § 2254(d) are both “highly
              deferential,” and when the two apply in tandem, review is doubly
              so. The Strickland standard is a general one, so the range of
              reasonable applications is substantial. Federal habeas courts must
              guard against the danger of equating unreasonableness under
              Strickland with unreasonableness under § 2254(d).

       Richter, 562 U.S. at 105 (internal citations omitted).


                                                 14
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 16 of 19 PageID #: 1600



conceivable.” Id. And finally, when viewing a state court’s determination that a Strickland claim

lacks merit through the lens of § 2254(d), federal habeas relief is precluded “so long as fairminded

jurists could disagree on the correctness of the state court’s decision.” Id. at 101.

       In denying Claim Three as meritless, the Superior Court Commissioner determined that

(1) Petitioner’s statements during his guilty plea colloquy belied his assertion that his guilty plea

was involuntary; (2) defense counsel “negotiated a better plea deal than previously offered by the

State before counsel was retained”; 9 and (3) given the substantial benefit Petitioner derived from

pleading guilty, he failed to demonstrate a reasonable probability that he would not have pled

guilty but for defense counsel’s alleged error. See Henry, 2016 WL 792496, at *3-7. For the

reasons set forth below, the Court concludes that the Report and Recommendation involved a

reasonable application of the Strickland/Hill standard.

       It is well-settled that “[s]olemn declarations in open court carry a strong presumption of

verity” that create a “formidable barrier in any subsequent collateral proceedings.” Blackledge v.

Allison, 431 U.S. 63, 74 (1977). Here, the transcript of Petitioner’s plea colloquy contains his

clear and explicit statements that he discussed his case with defense counsel and he was satisfied

with defense counsel’s representation. (D.I. 45-2 at 51). Petitioner understood the constitutional

rights he was waiving by pleading guilty. (Id. at 50). Petitioner also understood that he faced a

potential life sentence if convicted at trial due to his habitual offender status, and that the Superior

Court was not required to accept the State’s recommended sentence in the plea agreement (eight

years at Level V with decreasing levels of supervision and the dismissal of other felony charges).

(Id. at 49-50). Finally, Petitioner admitted his guilt to the charges. (Id. at 49). In turn, the Truth–

In–Sentencing Guilty Plea Form signed by Petitioner indicates that he knowingly and voluntarily



9
       Henry, 2016 WL 792496, at *7.


                                                  15
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 17 of 19 PageID #: 1601



entered into his plea agreement; he was satisfied with defense counsel’s representation and that

defense counsel had fully advised him of his rights; he had not been promised anything not

contained in the plea agreement; he was not forced or threatened to enter the plea agreement; and

he knew he faced a possible maximum sentence of life for the offense in the plea agreement.

(D.I. 45-10 at 5).

       Petitioner’s unsupported allegations in this proceeding that defense counsel did not advise

the Superior Court about his mental health issues and use of psychotropic medications fail to

provide compelling evidence as to why the statements he made during the plea colloquy should

not be presumptively accepted as true. At no time during the colloquy did Petitioner indicate that

his use of medications affected his ability to enter the plea, and the record does not reflect that any

such use impaired his ability to understand and participate in the proceeding. As the Superior

Court Commissioner noted, Petitioner represented the opposite to the court, namely, that he was

not taking anything that prevented him from understanding the proceeding. (D.I. 45-2 at 46); see

Henry, 2016 WL 792496, at *5. Consequently, the Superior Court Commissioner reasonably

applied Blackledge in holding that Petitioner was bound by the representations he made during the

plea colloquy and on the Truth–In–Sentencing form. 10

       Defense counsel’s Rule 61 affidavit and the statements Petitioner made during the plea

process also belie his present allegation that defense counsel performed deficiently by failing to

investigate the case. Although defense counsel was retained just twelve days before Petitioner

entered his guilty plea (D.I. 45-10 at 1-2), defense counsel reviewed the following discovery with



10
       Although the Superior Court Commissioner’s Report and Recommendation did not cite
       Blackledge when determining the voluntariness of Petitioner’s guilty plea, the Delaware
       case to which it cited – State v. Stuart., 2008 WL 4868658, at *3 (Del. Super. Ct. Oct. 7,
       2008) – cited to Somerville, 703 A.2d at 632 which, in turn cited to Blackledge. See Henry,
       2016 WL 792496, at *4 n.21.


                                                  16
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 18 of 19 PageID #: 1602



Petitioner: “the police report, the charges, the violation of probation report, the transcript of his

preliminary hearing, and the State’s Motion for treatment as an habitual offender.” (D.I. 45-10 at

2). According to defense counsel, Petitioner was pleased with his lower sentence. (Id.).

       In addition, Petitioner cannot demonstrate a reasonable probability that he would have gone

to trial but for defense counsel’s alleged failure. As noted by the Superior Court Commissioner,

Petitioner derived a clear benefit by accepting the plea offer negotiated by defense counsel. Thus,

looking through the doubly deferential lens applicable to ineffective assistance of counsel claims

on federal habeas review, the Court concludes that the Delaware state courts reasonably applied

the Strickland/Hill standard in denying Petitioner’s instant ineffective assistance of counsel

argument. Accordingly, the Court will deny Claim Three.

V.     CERTIFICATE OF APPEALABILITY

       When a district court issues a final order denying a § 2254 petition, the court must also

decide whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate

of appealability is appropriate when a petitioner makes a “substantial showing of the denial of a

constitutional right” by demonstrating “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). If a federal court denies a habeas petition on procedural

grounds without reaching the underlying constitutional claims, the court is not required to issue a

certificate of appealability unless the petitioner demonstrates that jurists of reason would find it

debatable: (1) whether the petition states a valid claim of the denial of a constitutional right; and

(2) whether the court was correct in its procedural ruling. Id.

       The Court has concluded that the instant Petition fails to warrant federal habeas relief, and

is persuaded that reasonable jurists would not find this conclusion to be debatable. Therefore, the

Court will not issue a certificate of appealability.


                                                  17
Case 1:17-cv-00472-MN Document 61 Filed 09/23/20 Page 19 of 19 PageID #: 1603



VI.    CONCLUSION

       For the reasons stated, the instant Petition for habeas relief pursuant to 28 U.S.C. § 2254 is

denied without an evidentiary hearing or the issuance of a certificate of appealability. An

appropriate Order shall issue.




                                                18
